DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Ia.	launch an executable application or access a payment site that arranges payment for a product or service corresponding to the content requested by the user via the interface of the kiosk (see paras. [0055]-[0057] and Fig. 6)
Ib.	launch an application or access a network-accessible site that provides directions to a destination corresponding to the content requested by the user via the interface of the kiosk (see para. [0022] and Fig. 5)
Ic.	access a network-accessible storage location to obtain the image (captured by a camera in response to user input entered into the kiosk), as shown in Fig. 9
Id.	generating a request for a reservation at a location input to the kiosk, as shown in Figs. 4 and 8

IIa.	launching an executable application on the portable electronic device (see paras. [0021], [0039], [0057])
IIb.	accessing a resource for installing a new executable application on the portable electronic device (see paras. [0021], [0039], [0063])
IIc.	transmitting content to a network-accessible resource indicated by the computer-readable code (see paras. [0038], [0069], [0075])

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 9, 10, 14-16 and 19 are generic.  
The examiner notes that a proper election includes one of Ia-Id and one of IIa-IIc.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SUEZU ELLIS/Primary Examiner, Art Unit 2876